El Juez Asociado Señor Irizarry Yunqué
emitió la opinión del Tribunal.
El Municipio de San Juan y su aseguradora Reserve Insurance Company recurren de sentencia que les impuso res-ponsabilidad por alegados daños y perjuicios y les condenó a indemnizar a Balbino Negrón Morales en las cantidades de $16,000 por sufrimientos físicos y angustias mentales y en $2,000 por pérdida de ingresos; a su esposa Elizabeth Naza-rio la suma de $2,000 y a su hijo Ralphie, de ocho años de edad, $1,500 por sufrimientos y angustias mentales; más costas y $1,500 para honorarios de abogado de los deman-dantes. La parte recurrida ha comparecido a oponerse a la solicitud de revisión y estamos en condiciones de disponer del caso y así lo hacemos en virtud de la Regla 50 de nuestro Reglamento.
El tribunal de instancia halló probado que Balbino Ne-grón Morales fue atendido de emergencia la noche del 3 de diciembre de 1971, por una doctora que comenzaba su primer año de residencia en cirugía en el Hospital Municipal de San Juan. Había recibido una herida punzante en el costado de-recho. Radiografías tomádasle revelaban la existencia de un área de opacidad en la región afectada. No se investigó ni se hizo determinación alguna sobre ello, siendo dado de alta a las 10:00 de la mañana siguiente. Como continuara sintiendo dolor, hincadas y molestias no obstante seguir el tratamiento ambulatorio que le fue prescrito, se le hicieron nuevas radio-grafías el 18 de febrero de 1972 que revelaron la misma con-dición, es decir, la existencia de un cuerpo extraño en la re-gión. Intervenido quirúrgicamente, se le extrajo un pedazo de la hoja de un cuchillo, de tres y media pulgadas de largo. *377La prueba pericial médica estableció que de haberse extraído el pedazo de cuchillo al ser atendido originalmente, el pa-ciente hubiese recuperado de su herida en una o dos semanas. No obstante, la recuperación se retardó hasta una o dos se-manas después del 18 de febrero, cuando pudo Negrón Morales volver a trabajar. Mientras tanto él, su esposa y su hijo se vieron afectados al tener que depender de la poca ayuda que recibían de un seguro. Normalmente el deman-dante trabajaba seis días a la semana y devengaba un in-greso neto promedio de $30.00 diarios.
Los demandados, ahora recurrentes, impugnan la deter-minación sobre responsabilidad y las cuantías concedidas. No tienen razón en cuanto a lo primero. Debemos revisar, sin embargo, las cuantías concedidas.
No estamos ante un caso de error de juicio honesto, sino ante uno de incumplimiento con la norma que requiere que a un paciente, sea en un hosiptal público o privado, se le dé el mejor tratamiento posible consistente no con una práctica médica pobre, y sí con aquella práctica que llena las exigencias profesionales generalmente reconocidas por la profesión médica. Oliveros v. Abréu, 101 D.P.R. 209, 226 (1973). La doctora que atendió al paciente en el caso ante nos y examinó las placas explicó que “pensó que se podía tratar de una de varias posibilidades, entre ellas, de que la placa estaba sucia o un engrosamiento de la caja toráxica o una anormalidad congénita, pero no pensó que fuera un pedazo de metal del cuchillo con que fue herido su paciente.” (Determinación de hecho Núm. 6.) Y admitió que no hizo gestión alguna para clarificar qué realmente era el área opaca, que estaba precisamente donde el paciente recibió la herida. Es obvio que no tuvo en cuenta el historial del paciente, ni el hecho de que el metal es opaco a los rayos X, circunstancia que es de conocimiento general y no necesita de pericia profesional. No hubo “un esfuerzo concienzudo del médico para enterarse de los *378síntomas y de la condición del paciente,” que señalamos en Oliveros, supra, pág. 227, como parte de la buena práctica profesional.
Bajo una norma menos estricta que la reconocida en Oliveros, fallamos en Pérez v. E.L.A., 95 D.P.R. 745 (1968), que se incurrió en negligencia profesional al no localizar y extraer a tiempo un cuerpo extraño alojado en el tracto respiratorio de una niñita, a saber, un grano de habichuela que obstruía la tráquea y que no se revelaba en radiografías tomadas a la niña, lo cual causó su muerte por asfixia, y señalamos, citando de Hayt & Hayt, Legal Aspects of Medical Records (1964), lo siguiente:
“El médico que acepta un paciente debe ir más allá de un examen del mismo. Si el historial y los síntomas sugieren más de un diagnóstico, es su deber hacer diagnósticos diversos (‘differential diagnosis’) y emprender un proceso de eliminación me-diante los exámenes conocidos y prevalecientes en la profesión.”
En cuanto a las cuantías, consideramos exagerada la suma de $16,000 por sufrimientos físicos y mentales. El se-ñor Negrón Morales, joven de 32 años de edad, no ha resul-tado con incapacidad física alguna, no tuvo que permanecer en cama ni estuvo impedido de caminar y moverse. Cierta-mente sintió dolores y molestias por un tiempo de ocho sema-nas en exceso del que normalmente debió tomarle recuperarse totalmente de la herida que recibió. Nos parece que $5,000 son razonables por estos conceptos. En cuanto a su esposa y su hijo, no se ofreció prueba de sufrimientos extraordinarios, habiéndose estipulado que éstos fueron los que normalmente se tienen en esas relaciones de familia y parentesco. Estima-mos razonable conceder por ello $1,000 a la esposa. Con res-pecto al niño, aunque los hijos no están por naturaleza ajenos a los sufrimientos de sus padres, tales debieron ser mínimos en este caso si consideramos su edad — 8 años — y que no hubo prueba de que se viera afectado, que tuviera que cambiar *379sus hábitos de alimentación, de estudios y de juego. Debe eli-minarse la partida de $1,500 coneedídale. (*)
La partida de lucro cesante — $2,000—está sostenida por la prueba. El argumento que ante nos hace la parte recurrente de que no debió creerse al demandante Negrón Morales de que ganaba $30 diarios como taxista por el hecho de no rendir planillas de contribución sobre ingresos es insostenible. Ciertamente es censurable que el señor Negrón Morales no haya cumplido con su obligación ciudadana de rendir planillas, pero su admisión de este hecho a riesgo de la acción que en su contra pueda tomar el Secretario de Hacienda, robustece en vez de debilitar su credibilidad. La sanción por omitir cumplir la Ley de Contribuciones sobre Ingresos no puede ser la pretendida por la parte recurrente. Correspondería ser determinado dentro del proceso administrativo o el judicial que pudiera iniciar en su contra el Departamento de Hacienda.
La cuantía de honorarios, bajo las circunstancias de este caso, se reducirá a $1,000.

Se modificará la sentencia del tribunal de instancia en los términos indicados en esta opinión y así modificada será con-firmada.

El Juez Asociado Señor Negrón García emitió opinión concurrente y disidente en parte.
*380El Juez Asociado Señor Díaz Cruz emitió opinión disi-dente a la que se unen los Jueces Asociados Señores Dávila y Martín.
—O—

(*) Valga señalar que la reclamación por daños que se sugiere en la demanda está por debajo de las cuantías concedidas por el tribunal de ins-tancia. Su párrafo tercero alega lo siguiente:
“3. Los demandados fueron negligentes en el tratamiento, diagnóstico y atención prestado al demandante Balbino Negrón Morales, quien en efecto tenía en el interior de su cuerpo una parte metálica de una hoja de arma blanca que quedó en su cuerpo causándole dolores físicos, aprensión, angustias mentales, privaciones, especialmente de las festividades del pe-ríodo navideño que constituyen para él y su familia la parte más impor-tante del año, pérdida de ingresos y gastos cuyos daños se valoran en más de $10,000.00. Como resultado de la condición de su hijo, padre y esposo, respectivamente, los demás demandantes sufrieron aprensión, angustias mentales, privaciones y alteración de su vida social y familiar, daños éstos que se valoran en más de $5,000.00 para cada uno.”